      Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


------------------------------------------------------------------------x
 Jasmine Proctor,

                        Plaintiff,                                     C.A. No.:




        -against-                                                      DEMAND FOR JURY
                                                                       TRIAL

 Equifax Information Services, LLC,
 Experian Information Solutions, Inc.,
 University Health, Inc.,

                        Defendant(s).
------------------------------------------------------------------------x



                                        COMPLAINT
       Plaintiff Jasmine Proctor ("Plaintiff"), by and through her attorneys, and as

for her Complaint against Defendant Equifax Information Services, LLC

(“Equifax”), Defendant Experian Information Solutions, Inc. (“Experian”), and

Defendant University Health, Inc. (“University Health”), respectfully sets forth,

complains, and alleges, upon information and belief, the following:



                             JURISDICTION AND VENUE
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 2 of 22




1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367,

   as well as 15 U.S.C. § 1681p et seq.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   being that the acts and transactions occurred here, Plaintiff resides here,

   and Defendants transact business here.

3. Plaintiff brings this action for damages arising from the Defendants’

   violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit

   Reporting Act (“FCRA”).



                                 PARTIES

4. Plaintiff is a resident of the State of Georgia.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Equifax is a

   Georgia corporation and may be served with process upon Lisa Stockard,

   its registered agent for service of process at 1550 Peachtree St. NW,

   Atlanta, GA 30309.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 3 of 22




7. At all times material here to Equifax is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

8. At all times material hereto, Equifax disbursed such consumer reports to

   third parties under a contract for monetary compensation.

9. Defendant Experian Information Solutions, Inc. is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Experian is an

   Ohio corporation registered to do business in the State of Georgia, and may

   be served with process upon CT Corporation System, its registered agent

   for service of process at 289 S. Culver St., Lawrenceville GA, 30046.

10.At all times material here to Experian is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

11.At all times material hereto, Experian disbursed such consumer reports to

   third parties under a contract for monetary compensation.

12.Defendant University Health, Inc., is a person who furnishes information

   to consumer reporting agencies under 15 U.S.C. § 1681s-2.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 4 of 22




13.University Health, Inc. is a Georgia corporation with an address for service

   c/o Edward L. Burr, 1350 Walton Way, Augusta, GA 30901.

                     FACTUAL ALLEGATIONS

14.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                    University Health Dispute and Violation


15.On information and belief, on a date better known to Defendants Equifax

   and Experian hereinafter (“the Bureaus”), the Bureaus prepared and issued

   credit reports concerning the Plaintiff that included inaccurate and

   unsubstantiated information relating to her University Health trade lines.

16.The inaccurate, unsubstantiated information furnished by Defendant

   University Health and published by the Buraus is inaccurate since there are

   multiple trade lines for the same exact debts.

17.The Bureaus have been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports

   that they have disseminated to various persons and credit grantors, both

   known and unknown.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 5 of 22




18.Plaintiff notified the Bureaus that she disputed the accuracy of the

   information they were reporting on or around November 19, 2018, via

   dispute letters sent to each bureau.

19.It is believed and therefore averred that the Bureaus notified Defendant

   University Health of the Plaintiff’s disputes.

20.Upon receipt of the dispute of the accounts from the Plaintiff by the

   Bureaus, University Health failed to conduct a reasonable investigation and

   continued to report false and inaccurate adverse information on the

   consumer report of the Plaintiff with respect to the disputed accounts.

21.Had University Health conducted a reasonable investigation it would have

   been revealed that the same debt was being separated into multiple

   collection accounts.

22.Additionally, Defendant University Health failed to continuously mark the

   account as disputed despite receiving notice of the Plaintiff’s dispute.

23.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was

   inaccurate.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 6 of 22




24.The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct

   a reasonable investigation and failed to delete or correct the disputed trade

   lines within 30 days of receiving Plaintiff’s dispute letter.

25.Notwithstanding Plaintiff’s efforts, the Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit

   grantors.

26.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the

   mental and emotional pain, anguish, humiliation and embarrassment of

   credit denial.



                      FIRST CAUSE OF ACTION
               (Willful Violation of the FCRA as to Equifax)
27.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully state herein with the same force and effect as if

   the same were set forth at length herein.

28.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 7 of 22




29.Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Equifax maintained

   concerning the Plaintiff.

30.Equifax has willfully and recklessly failed to comply with the Act. The

   failure of Equifax to comply with the Act include but are not necessarily

   limited to the following:

       a) The failure to follow reasonable procedures to assure the maximum

           possible accuracy of the information reported;

       b) The failure to correct erroneous personal information regarding the

           Plaintiff after a reasonable request by the Plaintiff;

       c) The failure to remove and/or correct the inaccuracy and derogatory

           credit information after a reasonable request by the Plaintiff;

       d) The failure to promptly and adequately investigate information

           which Defendant Equifax had notice was inaccurate;

       e) The continual placement of inaccurate information into the credit

           report of the Plaintiff after being advised by the Plaintiff that the

           information was inaccurate;

       f) The failure to note in the credit report that the Plaintiff disputed the

           accuracy of the information;
     Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 8 of 22




            g) The failure to promptly delete information that was found to be

               inaccurate, or could not be verified, or that the source of information

               had advised Equifax to delete;

            h) The failure to take adequate steps to verify information Equifax had

               reason to believe was inaccurate before including it in the credit

               report of the consumer.

    31.As a result of the conduct, action and inaction of Equifax, the Plaintiff

       suffered damage by loss of credit, loss of ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denial.

    32.The conduct, action and inaction of Equifax was willful rendering Equifax

       liable for actual, statutory and punitive damages in an amount to be

       determined by a Judge/ and or Jury pursuant to 15 U.S.C. § 1681n.

    33.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, Jasmine Proctor, an individual, demands judgment in

her favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 9 of 22




                     SECOND CAUSE OF ACTION
           (Negligent Violation of the FCRA as to Equifax)
34.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully state herein with the same force and effect as if

   the same were set forth at length herein.

35.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

36.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice

   of such inaccuracies and conducting reinvestigation and by failing to

   maintain reasonable procedures with which to verify the disputed

   information in the credit file of the Plaintiff.

37.Equifax has negligently failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the

   following:

        a) The failure to follow reasonable procedures to assure the maximum

           possible accuracy of the information reported;

        b) The failure to correct erroneous personal information regarding the

           Plaintiff after a reasonable request by the Plaintiff;

        c) The failure to remove and/or correct the inaccuracy and derogatory

           credit information after a reasonable request by the Plaintiff;
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 10 of 22




       d) The failure to promptly and adequately investigate information

          which Defendant Equifax had notice was inaccurate;

       e) The continual placement of inaccurate information into the credit

          report of the Plaintiff after being advised by the Plaintiff that the

          information was inaccurate;

       f) The failure to note in the credit report that the Plaintiff disputed the

          accuracy of the information;

       g) The failure to promptly delete information that was found to be

          inaccurate, or could not be verified, or that the source of information

          had advised Equifax to delete;

       h) The failure to take adequate steps to verify information Equifax had

          reason to believe was inaccurate before including it in the credit

          report of the consumer.

38.As a result of the conduct, action and inaction of Equifax, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

39.The conduct, action and inaction of Equifax was negligent, entitling the

   Plaintiff to damages under 15 U.S.C. § 1681o.
    Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 11 of 22




    40.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, Jasmine Proctor, an individual, demands judgment in

her favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                         THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Experian)
    41.Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully state herein with the same force and effect as if

       the same were set forth at length herein.

    42.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

    43.Experian violated 15 U.S.C. § 1681e by failing to establish or to follow

       reasonable procedures to assure maximum possible accuracy in the

       preparation of the credit report and credit files that Experian maintained

       concerning the Plaintiff.

    44.Experian has willfully and recklessly failed to comply with the Act. The

       failure of Experian to comply with the Act include but are not necessarily

       limited to the following:
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 12 of 22




       a) The failure to follow reasonable procedures to assure the maximum

          possible accuracy of the information reported;

       b) The failure to correct erroneous personal information regarding the

          Plaintiff after a reasonable request by the Plaintiff;

       c) The failure to remove and/or correct the inaccuracy and derogatory

          credit information after a reasonable request by the Plaintiff;

       d) The failure to promptly and adequately investigate information

          which Defendant Experian had notice was inaccurate;

       e) The continual placement of inaccurate information into the credit

          report of the Plaintiff after being advised by the Plaintiff that the

          information was inaccurate;

       f) The failure to note in the credit report that the Plaintiff disputed the

          accuracy of the information;

       g) The failure to promptly delete information that was found to be

          inaccurate, or could not be verified, or that the source of information

          had advised Experian to delete;

       h) The failure to take adequate steps to verify information Experian had

          reason to believe was inaccurate before including it in the credit

          report of the consumer.
    Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 13 of 22




    45.As a result of the conduct, action and inaction of Experian, the Plaintiff

        suffered damage by loss of credit, loss of ability to purchase and benefit

        from credit, and the mental and emotional pain, anguish, humiliation and

        embarrassment of credit denial.

    46.The conduct, action and inaction of Experian was willful rendering Experian

        liable for actual, statutory and punitive damages in an amount to be

        determined by a Judge/ and or Jury pursuant to 15 U.S.C. § 1681n.

    47.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

        Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

        § 1681n.

   WHEREFORE, Plaintiff, Jasmine Proctor, an individual, demands judgment in

her favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                        FOURTH CAUSE OF ACTION
               (Negligent Violation of the FCRA as to Experian)
    48.Plaintiff incorporates by reference all of the above paragraphs of this

        Complaint as though fully state herein with the same force and effect as if

        the same were set forth at length herein.

    49.This is an action for negligent violation of the Fair Credit Reporting Act

        U.S.C. § 1681 et seq.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 14 of 22




50.Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

  information from the credit file of the Plaintiff after receiving actual notice

  of such inaccuracies and conducting reinvestigation and by failing to

  maintain reasonable procedures with which to verify the disputed

  information in the credit file of the Plaintiff.

51.Experian has negligently failed to comply with the Act. The failure of

  Experian to comply with the Act include but are not necessarily limited to

  the following:

       a) The failure to follow reasonable procedures to assure the maximum

          possible accuracy of the information reported;

       b) The failure to correct erroneous personal information regarding the

          Plaintiff after a reasonable request by the Plaintiff;

       c) The failure to remove and/or correct the inaccuracy and derogatory

          credit information after a reasonable request by the Plaintiff;

       d) The failure to promptly and adequately investigate information

          which Defendant Experian had notice was inaccurate;

       e) The continual placement of inaccurate information into the credit

          report of the Plaintiff after being advised by the Plaintiff that the

          information was inaccurate;
    Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 15 of 22




            f) The failure to note in the credit report that the Plaintiff disputed the

                accuracy of the information;

            g) The failure to promptly delete information that was found to be

                inaccurate, or could not be verified, or that the source of information

                had advised Experian to delete;

            h) The failure to take adequate steps to verify information Experian had

                reason to believe was inaccurate before including it in the credit

                report of the consumer.

    52.As a result of the conduct, action and inaction of Experian, the Plaintiff

        suffered damage by loss of credit, loss of ability to purchase and benefit

        from credit, and the mental and emotional pain, anguish, humiliation and

        embarrassment of credit denial.

    53.The conduct, action and inaction of Experian was negligent, entitling the

        Plaintiff to damages under 15 U.S.C. § 1681o.

    54.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

        Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

        § 1681n and 1681o.

   WHEREFORE, Plaintiff, Jasmine Proctor, an individual, demands judgment in

her favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 16 of 22




                      FIFTH CAUSE OF ACTION
 (Willful Violation of the FCRA as to Defendant University Health)
55.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully state herein with the same force and effect as if

   the same were set forth at length herein.

56.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

57.Pursuant to the Act, all person who furnished information to reporting

   agencies must participate in re-investigations conducted by the agencies

   when consumers dispute the accuracy and completeness of information

   contained in a consumer credit report.

58.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

59.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or

   inaccurate, the information from a furnisher such as the above listed above

   must report the results to other agencies which were supplied such

   information.
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 17 of 22




60.The Defendant University Health violated 15 U.S.C. § 1681s-2 by the

   furnishing of the Account Liability Representation; by failing to fully and

   properly investigate the dispute of the Plaintiff with respect to the Account

   Liability Representation; by failing to review all relevant information

   regarding same by failing to correctly report results of an accurate

   investigation to the credit reporting agencies.

61.Specifically, the Defendant University Health continued to report multiple

   accounts on the Plaintiff’s credit report after being notified of her dispute

   regarding the duplicative reporting.

62.Additionally, Defendant University Health failed to continuously mark the

   accounts as disputed despite receiving notice of the Plaintiff’s dispute.

63.As a result of the conduct, action and inaction of the Defendant University

   Health, the Plaintiff suffered damage for the loss of credit, loss of the ability

   to purchase and benefit from credit, and the mental and emotional pain,

   anguish, humiliation and embarrassment of credit denials.

64.The conduct, action and inaction of Defendant University Health was

   willful, rendering Defendant University Health liable for actual, statutory

   and punitive damages in an amount to be determined by a jury pursuant to

   15 U.S.C. § 1681n.
    Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 18 of 22




    65.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant University Health in an amount to be determined by the Court

       pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Jasmine Proctor, an individual, demands judgment in

her favor against Defendant University Health for damages together with attorney’s

fees and court costs pursuant to 15 U.S.C. § 1681n.

                         SIXTH CAUSE OF ACTION
     (Negligent Violation of the FCRA as to Defendant University Health)
    66.Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully state herein with the same force and effect as if

       the same were set forth at length herein.

    67.This is an action for negligent violation of the Fair Credit Reporting Act

       U.S.C. § 1681 et seq.

    68.Pursuant to the Act, all person who furnished information to reporting

       agencies must participate in re-investigations conducted by the agencies

       when consumers dispute the accuracy and completeness of information

       contained in a consumer credit report.

    69.Pursuant to the Act, a furnisher of disputed information is notified by the

       reporting agency when the agency receives a notice of dispute from a

       consumer such as the Plaintiff. The furnisher must then conduct a timely
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 19 of 22




   investigation of the disputed information and review all relevant information

   provided by the agency.

70.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or

   inaccurate, the information from a furnisher such as the above-named

   Defendant must report the results to other agencies which were supplied

   such information.

71.Defendant University Health is liable to the Plaintiff for failing to comply

   with the requirements imposed on furnishers of information pursuant to 15

   U.S.C. § 1681s-2.

72.After receiving the Dispute Notices from the Bureaus, Defendant University

   Health negligently failed to conduct its reinvestigation in good faith.

73.A reasonable investigation would require a furnisher such as Defendant

   University Health to consider and evaluate a specific dispute by the

   consumer, along with all other facts, evidence and materials provided by the

   agency to the furnisher.

74.Additionally, Defendant University Health failed to continuously mark the

   accounts as disputed despite receiving notice of the Plaintiff’s dispute.
    Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 20 of 22




    75.The conduct, action and inaction of Defendant University Health was

       negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C.

       § 1681o.

    76.As a result of the conduct, action and inaction of the Defendant University

       Health, the Plaintiff suffered damage for the loss of credit, loss of the ability

       to purchase and benefit from credit, and the mental and emotional pain,

       anguish, humiliation and embarrassment of credit denials.

    77.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       the Defendant University Health in an amount to be determined by the Court

       pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Jasmine Proctor, an individual, demands judgment in

her favor against Defendant University Health, for damages together with attorney’s

fees and court costs pursuant to 15 U.S.C. § 1681o.



                         DEMAND FOR TRIAL BY JURY

    78.Plaintiff demands and hereby respectfully requests a trial by jury for all

       claims and issues this complaint to which Plaintiff is or may be entitled to

       a jury trial.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:
    Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 21 of 22




     a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be

        awarded for each negligent violation as alleged herein;

     b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

     c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

     d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

     e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

     f) For attorney fees and costs provided and pursuant to 15 U.S.C.

        § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

     g) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper.

Dated: November 19, 2020
                                                   s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Pt.
                                                   Decatur, GA, 30034
                                                   Phone: (404) 725-5697
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com
                                                   Attorney for Plaintiff


                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 101
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
                                                   pro hac vice pending
Case 1:20-cv-04738-TWT-CMS Document 1 Filed 11/20/20 Page 22 of 22
